IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00206-CR
 
Cosme Mendez,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court # 1999-851-C
 

MEMORANDUM 
Opinion

 
Cosme Mendez is appealing the trial
court’s denial of his motion for postconviction DNA testing and his request for
appointment of counsel to file said motion under the provisions of chapter 64
of the Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. arts. 64.01-.05 (Vernon Supp. 2004-2005).   On December 8, 2004, we abated this cause to the trial court to
determine whether Mendez was entitled to appointment of counsel for filing his
motion for postconviction DNA testing. 
On January 12, 2005, the trial court issued an order that Mendez is
entitled to appointed counsel to file his motion for postconviction DNA testing
and appointed attorney Walter Reaves, Jr. to file said motion.
We lift the abatement and reinstate
the appeal on our docket.  Because Mendez
was entitled to appointed counsel to file his motion and he did not receive
appointed counsel, we reverse the trial court’s denial of his motion and remand
for further proceedings consistent with this opinion.
 
                                                                        PER CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Abatement lifted, appeal reinstated, reversed, and remanded
Opinion delivered and filed February
 16, 2005
Do not publish
[CR25]